In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________

Nos. 19-2967 & 19-3213
ANTHONY KURI, also known as Ramsey Qurash,
                                       Plaintiff-Appellee,

                                 v.

CITY OF CHICAGO, ILLINOIS; JOHN FOLINO, JR.; and TIMOTHY
MCDERMOTT,
                                    Defendants-Appellants.
                    ____________________

        Appeals from the United States District Court for the
          Northern District of Illinois, Eastern Division.
            No. 13 C 1653 — Edmond E. Chang, Judge.
                    ____________________

   ARGUED NOVEMBER 4, 2020 — DECIDED MARCH 11, 2021
               ____________________

   Before EASTERBROOK, RIPPLE, and ROVNER, Circuit Judges.
   EASTERBROOK, Circuit Judge. Anthony Kuri spent almost
three years in jail before and during his trial for murder. A
judge acquiaed him, and he turned the tables by suing the
arresting oﬃcers under 42 U.S.C. §1983. A jury in this suit
returned a verdict of $4 million in compensatory damages
against the oﬃcers, plus $50,000 in punitive damages. Illi-
2                                       Nos. 19-2967 & 19-3213

nois law may require the City of Chicago to indemnify the
oﬃcers for the compensatory award.
    The district judge wrote a long opinion rejecting defend-
ants’ many arguments against the verdict. 409 F. Supp. 3d
626 (N.D. Ill. 2019). Most of these arguments have vanished
on appeal. Defendants no longer contest the conduct of the
trial or the amount of damages. But they maintain that Ku-
ri’s theories are legally defective—in particular, that only a
violation of the Fourth Amendment (applied to the states by
the Fourteenth) could support relief, and as a maaer of law
Kuri’s arrest and detention were supported by probable
cause. The district judge was not persuaded, nor are we.
    The nature of defendants’ appellate arguments makes
most factual details irrelevant. It is enough to say that ani-
mosity between street gangs led to a shooting in July 2009.
Two people approached a van and opened ﬁre. Zae Russell,
Tony Fernandez, and Gaurav Patel were in the van. Patel
died; Fernandez was shot but recovered; Russell ducked and
was not hit. Police arrested Kuri and David Gomez; prosecu-
tors charged both with murder. Detectives John Folino and
Timothy McDermoa interviewed Russell and Fernandez.
The detectives swore that Russell and Fernandez had named
Kuri and Gomez as the assailants and that both witnesses
had selected their pictures from a photo array. That was the
basis of Kuri’s arrest, detention, and prosecution; police
lacked any physical evidence such as ﬁngerprints, DNA, or a
link between Kuri and the gun. Russell and Fernandez testi-
ﬁed at the criminal trial, and again at the civil trial, that they
had not identiﬁed Kuri as an assailant, even after the detec-
tives directed them to do so, and that the detectives had
made up the accusation against Kuri. Russell and Fernandez
Nos. 19-2967 & 19-3213                                         3

contradicted themselves and changed their statements sev-
eral times; Russell even contradicted himself on material is-
sues during the civil trial. But after the jury’s verdict we
must take the evidence in the light most favorable to Kuri,
and on that view the criminal charge against him was bogus,
an invention of the investigating detectives.
    The district judge instructed the jury on ﬁve legal theo-
ries that could support liability. One was the Due Process
Clause of the Fourteenth Amendment, the second was the
Fourth Amendment, and the other three do not maaer given
the conclusions we reach about these two. It is far from clear
that defendants have preserved any of the arguments they
make on this appeal, since they approved the jury instruc-
tions. Defendants say that they made the necessary argu-
ments earlier, such as in a motion to dismiss the complaint,
but they concede that they did not renew these arguments in
the pretrial order, at trial, or in the jury-instruction confer-
ence. The law of this circuit about the use of arguments at
one stage of a case to preserve points dropped later on may
need aaention, but this is not the appeal that requires it. We
shall assume for the sake of argument that defendants’ ar-
guments have been preserved.
    Defendants are right to say that the due-process theory is
deﬁcient. Before Manuel v. Joliet, 137 S. Ct. 911 (2017), many
courts—including the Seventh Circuit—saw claims of
wrongful detention pending trial as based on the Due Pro-
cess Clause. A claim under the Fourth Amendment based on
arrest and detention without probable cause ended, these
decisions said, when a judge ordered the suspect detained
for trial. But Manuel held that the Fourth Amendment sup-
plies the basis for a claim until the suspect is either convicted
4                                      Nos. 19-2967 & 19-3213

or acquiaed. We have since held that Manuel abrogated any
due-process objection to pretrial detention that has been ap-
proved by a judge. If the detention is not supported by
probable cause, however, the Fourth Amendment provides a
remedy. See, e.g., Lewis v. Chicago, 914 F.3d 472 (7th Cir.
2019); Manuel v. Joliet, 903 F.3d 667 (7th Cir. 2018). We de-
cline Kuri’s invitation to revisit those precedents. This means
that the verdict cannot rest on the Due Process Clause.
    But the Fourth Amendment remains. Once the jury de-
cided to believe Russell and Fernandez that the detectives
were lying about their identiﬁcation of Kuri, that left his ar-
rest and detention without support. Defendants tell us that
the Fourth Amendment claim fails as a maaer of law be-
cause, unless the judicial process has been corrupted, there
cannot be a problem given the order detaining Kuri for trial.
That understanding may ﬁnd support in some pre-Manuel
cases, but it has none afterward. The Supreme Court held
that a Fourth Amendment theory based on lack of probable
cause survives a judicial decision holding a suspect in custo-
dy. The Justices said that the right question is whether the
arrest and detention are supported by probable cause.
    Defendants insist that, even so, probable cause still sup-
ports Kuri’s detention as a maaer of law. They rely on four
assertions: ﬁrst that Russell “named Kuri as one of the
oﬀenders” during his ﬁrst interview; second that Kuri lied to
the detectives when he denied knowing Gomez; third that
Kuri ﬂed to avoid prosecution; fourth that Kuri lied about
his whereabouts on the night of the shooting. We consider
these in turn.
   The assertion that Russell “named Kuri as one of the
oﬀenders” during his ﬁrst interview invites us to disagree
Nos. 19-2967 & 19-3213                                        5

with the jury, which heard Russell deny ever ﬁngering Kuri.
True, Russell also said the opposite (at least once under oath
in court), but the jury had to decide which (if any) of Rus-
sell’s statements to believe. A court of appeals cannot prefer
one statement over the other and use it as the basis for re-
moving the dispute from the jury.
    The assertion that Kuri lied to investigators when he ini-
tially denied knowing Gomez is beyond doubt. Kuri con-
cedes as much. He told the detectives the truth at a later in-
terview. The lie shows that Kuri had something to hide, or
perhaps that he feared retaliation from Gomez if he said
something to Gomez’s disadvantage. But why would it fol-
low—as a maaer of law, no less—that this lie supplies prob-
able cause to think that Kuri murdered Patel?
    As for the “ﬂight”: Kuri was ﬁrst interviewed about two
weeks after the shootings. The detectives told him that he
was not under arrest and let him go. A few days later Kuri
traveled to Rochelle, Illinois, about 80 miles from Chicago,
and stayed with friends. Defendants depict this as a “ﬂight”
that shows consciousness of guilt. We don’t see how. Police
had told him that he was free to leave. It’s not as if Kuri took
to his heels to avoid police who were closing in. And as far
as we can see, Kuri did not try to hide his location. When the
detectives decided to arrest him a week after the ﬁrst inter-
view, they did not encounter trouble ﬁnding him in Rochelle
and taking him into custody.
    Then there is the assertion that Kuri provided a false ali-
bi. The record does not demonstrate that what Kuri told the
oﬃcers was false. He said that he was with friends at the
time of the shooting; the friends Kuri named said that they
could not remember whether he was with them that even-
6                                     Nos. 19-2967 & 19-3213

ing. For all we know, the friends’ memories were bad, or
they had something else to hide, while Kuri told the truth.
Or perhaps Kuri was the one with the bad memory. He was
ﬁrst interviewed two weeks after the shooting, and many
people cannot reliably answer questions such as “where
were you at precisely 8 pm two weeks ago”? To say “as a
maaer of law” that the discrepancy between Kuri’s recollec-
tion and his friends’ statements establishes probable cause to
hold him in custody for almost three years is absurd.
    These four things are no stronger collectively than they
are individually. They are the sort of considerations that
could well have persuaded a jury to side with the detectives
rather than the memory-challenged (or perhaps honesty-
challenged) Russell and Fernandez. But the problem in the
end was one for the trier of fact. Kuri won, and the detec-
tives lost. The jury reached a result that reasonable people
could reach, on the evidence presented, which means that
the judgment must be
                                                   AFFIRMED.